DETAILED ACTION
Response to Amendment
	The Amendment filed December 20, 2021 has been entered. Claims 1 and 3-20 remain pending in the application. Claim 2 has been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejections previously set forth in the First Action Interview Office Action mailed October 22, 2021.
		
Status of the Claims
	1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2009/0049234), Zhou et al. (US 2020/0249875), Applicant Admitted Prior Art (AAPA), and Mouler et al. (US 2016/0062907).
Regarding claim 1, Oh et al. disclose: 
A solid-state storage device configured to reduce read time for frequently accessed data ([0009] frequently used data (e.g., directory and/or log information) can be stored in the faster SLC banks, while less frequently used data (e.g., music files, images, etc.) can be stored in the slower MLC banks; [0030] Generally, the high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data; [0036] "hot" data is a term of art that refers to data which is frequently written or updated (requiring write access), such a directory information and/or logging information. "Cold" data is all other data, i.e., data which is not frequently written or updated, such as image files, sound files, program code and so on. Cold data may be written once or infrequently, but read frequently. Thus, it is the frequency of write access that separates hot data from cold), comprising: 
one or more flash packages including an array of memory cells ([0029] In an exemplary embodiment, the high-speed NVM 1410 is single-level cell (SLC) flash memory, and the low-speed NVM 1420 is multi-level cell (MLC) flash memory; [0009] As is well known in the art, single-level cell (SLC) flash is capable of storing one bit per memory cell, while multi-level cell (MLC) flash is capable of storing two or more bits per memory cell. As such, in order to increase capacity, flash SSDs may utilize multi-level cell (MLC) memory banks); 
a controller (FIG. 1 Controller 1220) including:
(FIG. 6 step 100 Receive command, address, and data for write operation) as primary data including the frequently accessed data, secondary data including non- frequently accessed data, or uncharacterizable data (FIG. 6 step 110 The received data is hot data? Yes (i.e. RTS data) or No (i.e. non-RTS data));
 a primary data-programming scheme and a secondary data-programming scheme respectively for at least one reduced read-frequency zone for the primary data and at least one standard read-frequency zone for the secondary data, the uncharacterizable data, or a combination thereof ([0030] Generally, the high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data. In other words, as will discussed later herein, a write frequency of data in the high-speed NVM 1410 is statistically higher than a write frequency of data in the low-speed NVM 1420. Also, due to the nature of the respective data being stored, the storage capacity of the low-speed NVM 1420 will typically be much higher than that of the high-speed NVM 1410); and 
data routing logic configured for routing the primary data…in the at-least-one reduced read-frequency zone in accordance with a logical-to-physical address translator (FIG. 6 step 120 Write the received data in high-speed NVM; [0034] It is again noted, however, that the high-speed NVM 1410 and the low-speed NVM 1420 need not be composed of different types of memory. That is, a single type of memory may be operationally segregated into a high-speed layer and a low-speed layer. For example, the grain mapping in the two layers may differ, or the number of bits utilized per cell in the two layers may differ. Further, the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips), or within the same memory chip (e.g., contained in different memory blocks or groups of memory cells of the same memory chip); [0032] the address space shown relative to the Flash Translation Layer (FTL) is both the high-speed NVM 1410 and the low-speed NVM 1420. The FTL translates an address provided by the OS into a physical address of the non-volatile storage media 1400 (i.e., a physical address within the high-speed NVM 1410 or the low-speed NVM 1420))…
Oh et al. do not appear to explicitly teach “to lower logical pages of a plurality of logical pages…the lower logical pages requiring fewer read operations than upper logical pages of the plurality of logical pages to read the primary data; and one or more busses connecting the one-or-more flash packages to the controller.” However, Zhou et al. disclose:
to lower logical pages of a plurality of logical pages ([0090] Specifically, the storage device may divide a storage area into pages with at least two performance levels based on performance and reliability. The least significant bit LSB page has lowest performance, the central significant bit CSB page has higher performance than the LSB page, and performance of the most significant bit MSB page is higher than the performance of the CSB page. In this way, the storage device may select a corresponding page type based on a correspondence between the type of to-be-written data and the page type. Therefore, the storage device can better serve at least two applications having different requirements. In this way, system performance is improved)
Oh et al. and Zhou et al. are analogous art because Oh et al. teach a method of operating solid state storage and Zhou et al. teach storing data in solid state storage.

Oh et al. and Zhou et al. do not appear to explicitly teach “the lower logical pages requiring fewer read operations than upper logical pages of the plurality of logical pages to read the primary data; and one or more busses connecting the one-or-more flash packages to the controller.” However, AAPA discloses:
the lower logical pages requiring fewer read operations than upper logical pages of the plurality of logical pages to read the primary data ([0001] Newer solid-state storage devices such as those including triple-level cell ("TLC") or quad-level cell ("QLC") NAND-flash packages store more data per memory cell than older solid- state storage devices such as those including single-level cell ("SLC") or multi-level cell ("MLC") NAND-flash packages. While this has advantageously driven costs down for manufacturers and consumers alike, such newer solid-state storage devices require an increased number of read operations per memory cell, which disadvantageously increases read time per memory cell);
Oh et al., Zhou et al., and AAPA are analogous art because Oh et al. teach a method of operating solid state storage; Zhou et al. teach storing data in solid state storage; and AAPA teach storing data in hybrid solid state storage.

Oh et al., Zhou et al., and AAPA do not appear to explicitly teach “one or more busses connecting the one-or-more flash packages to the controller.” However, Mouler et al. disclose:
and one or more busses connecting the one-or-more flash packages to the controller (FIG. 1 bus 64).
Oh et al., Zhou et al., AAPA, and Mouler et al. are analogous art because Oh et al. teach a method of operating solid state storage; Zhou et al. teach storing data in solid state storage; AAPA teach storing data in hybrid solid state storage; and Mouler et al. teach multi-level cell programming in memory pages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA and Mouler et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., and AAPA with the teachings of Mouler et al. because connecting the memory device to the memory controller using a bus enables the controller to communicate with the memory device.
Regarding claim 3, Oh et al. further disclose: 
The solid-state storage device of claim 1, wherein the primary data-programming scheme and the secondary data-programming scheme are implemented within at least one die of the one- or-more flash packages such that the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone are within the at-least-one die ([0034] the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips), or within the same memory chip (e.g., contained in different memory blocks or groups of memory cells of the same memory chip)).
Regarding claim 4, Oh et al. further disclose: 
The solid-state storage device of claim 1, wherein the primary data-programming scheme and the secondary data-programming scheme are implemented between at least two different dies of the one-or-more flash packages such that each die of the at-least-two different dies has a different read-frequency zone of the at-least-one reduced read-frequency zone and the at-least-one standard read-frequency zone ([0034] the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips), or within the same memory chip (e.g., contained in different memory blocks or groups of memory cells of the same memory chip)).
Regarding claim 5, Zhou et al. further disclose: 
The solid-state storage device of claim 1, wherein all blocks of a plurality of blocks in each plane of one or more planes are configured with a same storage capacity ([0113] It should be understood that an area of each update type may be a page, or may be any one of a device, a target, a LUN, a plane, and a block).
Regarding claim 6, Zhou et al. further disclose: 
([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into…a triple level cell (TLC)) configured to have an erased state and up to seven programmed states corresponding to a total of eight different amounts of floating gate-trapped electrons with eight different readable threshold voltages for up to three bits of data per memory cell ([0049] The TLC may store 3-bit data, and a data density is larger. Eight levels corresponding to 000, 001, 010, 011, 100, 101, 110, and 111 in the floating gate may represent three information bits. Erasing/writing can usually be performed on the TLC for hundreds of times).
Regarding claim 7, Zhou et al. further disclose: 
The solid-state storage device of claim 1, wherein each memory cell of the array of memory cells is a quad-level memory cell ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into…a quad level cell (QLC)) configured to have an erased state ([0044] before programming is performed on the NAND flash, original data needs to be erased. An erasing process is to release a charge in the floating gate through the F-N tunneling) and up to fifteen programmed states corresponding to a total of sixteen different amounts of floating gate-trapped electrons with sixteen different readable threshold voltages for up to four bits of data per memory cell ([0049] The QLC may store 4-bit data. 16 levels corresponding to 0000, 0001, 0010, 0011, 0100, 0101, 0110, 0111, 1000, 1001, 1010, 1011, 1100, 1101, 1110, and 1111 in the floating gate may represent four information bits).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Zhou et al., AAPA, and Mouler et al. as applied to claim 1 above, and further in view of Hyun et al. (US 2015/0193299), and further in view of Song et al. (US 2017/0047114).
Regarding claim 8, Zhou et al. further disclose: 
The solid-state storage device of claim 7, wherein the primary data-programming scheme (as disclosed by Oh et al. in claim 1) is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the primary data is represented by lower significant bits…in the lower logical pages of four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability),…
Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach “of four-bit tuples…the lower significant bits requiring only one or two read operations per memory cell to determine their values.” However, Hyun et al. disclose:
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments; It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)
Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. are analogous art because Oh et al. teach a method of operating solid state storage; Zhou et al. teach storing data in solid state storage; AAPA teach storing data in hybrid solid state storage; Mouler et al. teach multi-level cell programming in memory pages; and Hyun et al. teach multi-level storage cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., AAPA, Mouler et al. with Hyun et al., which teaches that memory cells may be associated with a page tuple, because doing associates the set of pages with a single, common set of physical non-volatile memory cells (Hyun [0084]).
Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. do not appear to explicitly teach “the lower significant bits requiring only one or two read operations per memory cell to determine their values.” However, Song et al. disclose:
the lower significant bits requiring only one or two read operations per memory cell to determine their values ([0080]-[0081] Depending on the number of bits-per-cell, the at least a first read operation may include, for example, causing first and second read reference voltages to be applied to a MLC memory cell, or first, second, third, and fourth read reference voltages to be applied to a TLC memory cell…Depending on the number of bits -per-cell, the at least a second read operation may include, for example, causing a third, different read reference voltage to be applied to a MLC memory cell), or causing fifth and sixth read reference voltages to be applied to a TLC memory cell).
Oh et al., Zhou et al., AAPA, Mouler et al., Hyun et al., and Song et al. are analogous art because Oh et al. teach a method of operating solid state storage; Zhou et al. teach storing data in solid state storage; AAPA teach storing data in hybrid solid state storage; Mouler et al. teach multi-level cell programming in memory pages; Hyun et al. teach multi-level storage cells; and Song et al. teach memory devices that store multiple bits per cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA, Mouler et al., Hyun et al., and Song et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. with Song et al., which teaches that lower significant bits may be read with one read operation, because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device. 
Regarding claim 9, Zhou et al. further disclose: 
The solid-state storage device of claim 8, wherein the primary data-programming scheme (as disclosed by Oh et al. in claim 1) is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the secondary data is represented by upper significant bits…in the upper logical pages of the four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)…
Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach “of four-bit tuples…the upper significant bits requiring four to eight read operations per memory cell to determine their values.” However, Hyun et al. further disclose:
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments; It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)
Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. do not appear to explicitly teach “the lower significant bits requiring only one or two read operations per memory cell to determine their values.” However, Song et al. further disclose:
the upper significant bits requiring four to eight read operations per memory cell to determine their values ([0080]-[0081 Depending on the number of bits -per-cell, the at least a second read operation may include, for example, causing a third, different read reference voltage to be applied to a MLC memory cell), or causing fifth and sixth read reference voltages to be applied to a TLC memory cell).
Regarding claim 10, Zhou et al. further disclose: 
The solid-state storage device of claim 7, wherein the primary data-programming scheme is configured for programming the array of memory cells in the at-least-one reduced read- frequency zone such that the primary data is represented by a least significant bit ("LSB"), a lower- middle significant bit ("LMSB"), or both the LSB and the LMSB…, the LSB…in an LSB logical page of a set of four logical pages…and the LMSB of a same or different…in an LMSB logical page of the set of four logical pages ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)…
Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach “of four-bit tuples…requiring only one read operation per memory cell…requiring only one or two read operations per memory cell to determine their values.” However, Hyun et al. further disclose:
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments; It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)
The motivation for combining is based on the same rational presented for rejection of claim 8.
	Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. do not appear to explicitly teach “…requiring only one read operation per memory cell…requiring only one or two read operations per memory cell to determine their values.” However, Song et al. further disclose:
…requiring only one read operation per memory cell…requiring only one or two read operations per memory cell to determine their values ([0080]-[0081] a first read operation to be applied the multilevel memory cell to determine a value of a first bit associated with the first physical page address…at least a second read operation to be applied the multilevel memory cell to determine a value of a second bit associated with the second physical page address).
The motivation for combining is based on the same rational presented for rejection of claim 8.
Regarding claim 11, Zhou et al. further disclose: 
The solid-state storage device of claim 10, wherein the primary data-programming scheme is configured for programming the array of memory cells in the at-least-one reduced ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)…
Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach “of four-bit tuples…requiring four or five read operations per memory cell…requiring seven or eight read operations per memory cell to determine their values.” However, Hyun et al. further disclose:
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments; It would be obvious to one skilled in the art at the time of the effective filing date )
Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. do not appear to explicitly teach “requiring four or five read operations per memory cell…requiring seven or eight read operations per memory cell to determine their values.” However, Song et al. further disclose:
requiring four or five read operations per memory cell ([0080]-[0081])…requiring seven or eight read operations per memory cell to determine their values ([0080]-[0081] teaches that the number of read operations depends on the number of bits stored in the cell. It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a quad-level cell configuration as taught by Zhou in claim 7 would require seven of eight read operations per cell).
Regarding claim 12, Zhou et al. further disclose: 
The solid-state storage device of claim 11, wherein the secondary data-programming scheme is configured for programming the array of memory cells in the at-least-one standard read- frequency zone such that the secondary data, the uncharacterizable data, or the combination thereof is represented by any combination of the LSB, LMSB, UMSB, or MSB…, each bit of the LSB, LMSB, UMSB, or MSB of the same or different ([0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability; It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)…requiring three or four read operations per memory cell to determine its value.
Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach “of four-bit tuples…requiring three or four read operations per memory cell to determine its value.” However, Hyun et al. further disclose:
of four-bit tuples ([0084] the non-volatile memory cell may be associated with a page tuple. A page tuple is a set of pages (e.g., designated as lower, middle, and/or upper pages) that are associated with a single, common set of physical non-volatile memory cells. In one example, a two-bit non-volatile memory cell is associated with a page pair, in which the MSB is associated with an upper page and the LSB is associated with a lower page. The specific convention used to correlate the MSB/CSB/LSB with the upper/middle/lower pages in a particular embodiment does not necessarily limit other conventions that may be used in other embodiments; It would be obvious to one skilled in the art at the time of the effective filing date of the invention that a page tuple could be formed based on a quad-level cell configuration as taught by Zhou in claim 7)
Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. do not appear to explicitly teach “requiring three or four read operations per memory cell to determine its value.” However, Song et al. further disclose:
requiring three or four read operations per memory cell to determine its value ([0080]-[0081]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Zhou et al., AAPA, and Mouler et al. as applied to claim 1 above, and further in view of Liang et al. (US 2021/0166769).
Regarding claim 13, Zhou et al. further disclose: 
The solid-state storage device of claim 1, wherein each memory cell of the array of memory cells is a penta-level memory cell ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into a single level cell (SLC), a multi-level cell (MLC), a triple level cell (TLC), a quad level cell (QLC), and the like) configured to have an erased state ([0044] before programming is performed on the NAND flash, original data needs to be erased. An erasing process is to release a charge in the floating gate through the F-N tunneling) 
Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach “and up to thirty-one programmed states corresponding to a total of thirty-two different amounts of floating gate-trapped electrons with thirty-two different readable threshold voltages for up to five bits of data per memory cell.” However, Liang et al. disclose:
and up to thirty-one programmed states corresponding to a total of thirty-two different amounts of floating gate-trapped electrons with thirty-two different readable threshold voltages for up to five bits of data per memory cell ([0017] a penta-level cell ( PLC) type, or a higher-level type. Each memory cell C(p,n) may hold one of Q possible states, where Q is a positive integer equal to or greater than 2, e.g., Q=2 for a QLC, Q=4 for an MLC, Q=8 for a TLC, Q=16 for a QLC, and Q=32 for a PLC. The Q possible states include an erased state S(0) and program states S(1) to S(Q-1), e.g., 8 possible states of a TLC may include an erased state S(0) and program states S(1) to S(7)).
Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. are analogous art because Oh et al. teach a method of operating solid state storage; Zhou et al. teach storing data in solid state storage; AAPA teach storing data in hybrid solid state storage; Mouler et al. multi-level cell programming in memory pages; and Liang et al. teach enhancing a speed of reading data from a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA, Mouler et al., and Liang et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., AAPA, and Mouler et al. with Liang et al., which teaches penta-level memory cells with 32 possible states, because implementing the penta-level cell memory with 32 possible states in the combined memory device would further improve read latency, write latency, and/or read and write reliability by providing more page level types to store different data types.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Zhou et al., AAPA, and Mouler et al. as applied to claim 1 above, and further in view of Hyun et al.
Regarding claim 14, Oh et al., Zhou et al., AAPA, and Mouler et al. do not appear to explicitly teach while Hyun et al. discloses:
The solid-state storage device of claim 1, the controller further comprising: 
a garbage-collection module configured to erase erase-designated blocks of a plurality of blocks including invalid logical pages having invalid data ([0112] the refresh module 304 may be configured to perform a garbage collection or storage capacity recovery operation for data in association with a refresh procedure, as described in greater detail below with regard to the storage capacity recovery module 318. For example, the refresh module 304 and/or the storage capacity recovery module 318 may remove invalid data (e.g., data that has been replaced or overwritten by a subsequent write operation for the same addresses) from data being refreshed for a copyback and/or IDM operation. In this manner, the refresh module 304 may reduce the size of the data, effectively compacting or compressing the data. The refresh module 304, in one embodiment, may cooperate with the write pipeline 240, described above, to re-encode and/or re-packetize data after the invalid portions have been removed); and 
a wear-leveling module configured to evenly distribute valid data from valid logical pages of the erase-designated blocks in a plurality of memory cell-programming instances over erased blocks of the plurality of blocks in each zone of the at-least- one reduced read-frequency zone and the at-least-one standard read-frequency zone in accordance with any recharacterization of the valid data by the data- characterizing logic ([0152] the cell capacity module 314 may dynamically change, rotate, or wear-level which sets of storage cells (e.g., erase blocks) are configured as SLC storage cells, MLC storage cells, TLC storage cells, and/or other levels of storage cells over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA, Mouler et al., and Hyun et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., AAPA, and Mouler et al. with Hyun et al., which teaches garbage collection and wear-leveling, because including a garbage collection module in the memory device remove invalid data, reduce the size of the data, and effectively compact or compress the .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Zhou et al., Applicant Admitted Prior Art (AAPA), and Kankani et al. (US 10,884,629).
Regarding claim 15, Oh et al. disclose: 
A data center configured to reduce read time for read time-sensitive frequently accessed data([0009] frequently used data (e.g., directory and/or log information) can be stored in the faster SLC banks, while less frequently used data (e.g., music files, images, etc.) can be stored in the slower MLC banks; [0030] Generally, the high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data; [0036] "hot" data is a term of art that refers to data which is frequently written or updated (requiring write access), such a directory information and/or logging information. "Cold" data is all other data, i.e., data which is not frequently written or updated, such as image files, sound files, program code and so on. Cold data may be written once or infrequently, but read frequently. Thus, it is the frequency of write access that separates hot data from cold), comprising: 
…each solid-state storage device…including: 
an array of memory cells ([0029] In an exemplary embodiment, the high-speed NVM 1410 is single-level cell (SLC) flash memory, and the low-speed NVM 1420 is multi-level cell (MLC) flash memory; [0009] As is well known in the art, single-level cell (SLC) flash is capable of storing one bit per memory cell, while multi-level cell (MLC) flash is capable of storing two or more bits per memory cell. As such, in order to increase capacity, flash SSDs may utilize multi-level cell (MLC) memory banks); and 
a controller (FIG. 1 Controller 1220) including a processor ([0027] the controller 1220 may, for example, include a central processing unit (CPU)) to handle data flow to and from the array of memory cells ([0012]);
 a primary data-programming scheme and a secondary data-programming scheme respectively for at least one reduced read-frequency zone and at least one standard read-frequency zone ([0030] Generally, the high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data. In other words, as will discussed later herein, a write frequency of data in the high-speed NVM 1410 is statistically higher than a write frequency of data in the low-speed NVM 1420. Also, due to the nature of the respective data being stored, the storage capacity of the low-speed NVM 1420 will typically be much higher than that of the high-speed NVM 1410)…
data-characterizing logic configured to characterize incoming data (FIG. 6 step 100 Receive command, address, and data for write operation) as primary data including the frequently accessed data, secondary data including non- frequently accessed data, or uncharacterizable data (FIG. 6 step 110 The received data is hot data? Yes (i.e. RTS data) or No (i.e. non-RTS data)); and 
data-routing logic configured for routing both the primary data and a portion of the secondary data to the solid-state storage devices in the at-least-one reduced read- frequency zone (FIG. 6 step 120 Write the received data in high-speed NVM; [0034] It is again noted, however, that the high-speed NVM 1410 and the low-speed NVM 1420 need not be composed of different types of memory. That is, a single type of memory may be operationally segregated into a high-speed layer and a low-speed layer. For example, the grain mapping in the two layers may differ, or the number of bits utilized per cell in the two layers may differ. Further, the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips), or within the same memory chip (e.g., contained in different memory blocks or groups of memory cells of the same memory chip; [0032] the address space shown relative to the Flash Translation Layer (FTL) is both the high-speed NVM 1410 and the low-speed NVM 1420. The FTL translates an address provided by the OS into a physical address of the non-volatile storage media 1400 (i.e., a physical address within the high-speed NVM 1410 or the low-speed NVM 1420)))…
Oh et al. do not appear to explicitly teach “a plurality of solid-state storage devices…the primary data-programming scheme and the secondary data-programming scheme distributed among different rack-units holding the plurality of solid-state storage devices;…lower logical pages including the primary data requiring fewer read operations than upper logical pages including the secondary data.” However, Zhou et al. disclose:
lower logical pages including the primary data…than upper logical pages including the secondary data ([0090] Specifically, the storage device may divide a storage area into pages with at least two performance levels based on performance and reliability. The least significant bit LSB page has lowest performance, the central significant bit CSB page has higher performance than the LSB page, and performance of the most significant bit MSB page is higher than the performance of the CSB page. In this way, the storage device may select a corresponding page type based on a correspondence between the type of to-be-written data and the page type. Therefore, the storage device can better serve at least two applications having different requirements. In this way, system performance is improved).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Oh et al. and Zhou et al. do not appear to explicitly teach “a plurality of solid-state storage devices…the primary data-programming scheme and the secondary data-programming scheme distributed among different rack-units holding the plurality of solid-state storage devices” and that lower logical pages “requiring fewer read operations” than upper logical pages.” However, AAPA discloses:
…requiring fewer read operations ([0001] Newer solid-state storage devices such as those including triple-level cell ("TLC") or quad-level cell ("QLC") NAND-flash packages store more data per memory cell than older solid- state storage devices such as those including single-level cell ("SLC") or multi-level cell ("MLC") NAND-flash packages. While this has advantageously driven costs down for manufacturers and consumers alike, such newer solid-state storage devices require an increased number of read operations per memory cell, which disadvantageously increases read time per memory cell)…
Oh et al., Zhou et al., and AAPA do not appear to explicitly teach “a plurality of solid-state storage devices…the primary data-programming scheme and the secondary data-programming scheme distributed.” However, Kankani et al. disclose:
a plurality of solid-state storage devices…among different rack-units holding the plurality of solid-state storage devices (Col 2, line 35:  A single storage machine (e.g., computer, host, server, etc.) within a data center may be comprised of a plurality of SSD drives).
Oh et al., Zhou et al., AAPA, and Mouler et al. are analogous art because Oh et al. teach a method of operating solid state storage; Zhou et al. teach storing data in solid state storage; AAPA teach storing data in hybrid solid state storage; and Kankani et al. teach data centers comprising solid state storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA and Kankani et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., and AAPA with the Kankani et al. teachings of data centers because implementing a plurality of storage devices enables the storage of large amounts of data (Kankani Col 1, line 10)
Oh et al. discloses Oh et al., Zhou et al., AAPA, and Kankani et al. do not appear to explicitly teach “the primary data-programming scheme and the secondary data-programming scheme distributed.” However, one of ordinary skill in the art at the time of the effective filing date of the invention would distribute the primary and secondary data-programming schemes among different rack-units holding a plurality of solid state devices because the configuration would enable all the solid state storage devices in the rack-units to be optimized for storing frequently accessed data and non-frequently accessed data.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Zhou et al., and Applicant Admitted Prior Art (AAPA).
Regarding claim 16, Oh et al. disclose: 
A method implemented by a solid-state storage device ([0029] In an exemplary embodiment, the high-speed NVM 1410 is single-level cell (SLC) flash memory, and the low-speed NVM 1420 is multi-level cell (MLC) flash memory; [0009] As is well known in the art, single-level cell (SLC) flash is capable of storing one bit per memory cell, while multi-level cell (MLC) flash is capable of storing two or more bits per memory cell. As such, in order to increase capacity, flash SSDs may utilize multi-level cell (MLC) memory banks) configured to reduce read time for frequently accessed data ([0009] frequently used data (e.g., directory and/or log information) can be stored in the faster SLC banks, while less frequently used data (e.g., music files, images, etc.) can be stored in the slower MLC banks; [0030] Generally, the high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data; [0036] "hot" data is a term of art that refers to data which is frequently written or updated (requiring write access), such a directory information and/or logging information. "Cold" data is all other data, i.e., data which is not frequently written or updated, such as image files, sound files, program code and so on. Cold data may be written once or infrequently, but read frequently. Thus, it is the frequency of write access that separates hot data from cold), comprising: 
characterizing incoming data from a host system (FIG. 6 step 100 Receive command, address, and data for write operation) as primary data including the frequently accessed data, secondary data including non- frequently accessed data, or uncharacterizable data (FIG. 6 step 110 The received data is hot data? Yes (i.e. RTS data) or No (i.e. non-RTS data)), the characterizing performed by data-characterizing logic of a controller of the solid- state storage device (FIG. 1 Controller 1220); 
routing the primary data in accordance with a logical-to-physical address translator of the controller…in at least one reduced read-frequency zone of the solid-state storage device (FIG. 6 step 120 Write the received data in high-speed NVM; [0034] It is again noted, however, that the high-speed NVM 1410 and the low-speed NVM 1420 need not be composed of different types of memory. That is, a single type of memory may be operationally segregated into a high-speed layer and a low-speed layer. For example, the grain mapping in the two layers may differ, or the number of bits utilized per cell in the two layers may differ. Further, the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips), or within the same memory chip (e.g., contained in different memory blocks or groups of memory cells of the same memory chip; [0032] the address space shown relative to the Flash Translation Layer (FTL) is both the high-speed NVM 1410 and the low-speed NVM 1420. The FTL translates an address provided by the OS into a physical address of the non-volatile storage media 1400 (i.e., a physical address within the high-speed NVM 1410 or the low-speed NVM 1420))); 
programming memory cells with the primary data in the at-least-one reduced read- frequency zone in accordance with a primary data-programming scheme ([0030] Generally, the high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data. In other words, as will discussed later herein, a write frequency of data in the high-speed NVM 1410 is statistically higher than a write frequency of data in the low-speed NVM 1420. Also, due to the nature of the respective data being stored, the storage capacity of the low-speed NVM 1420 will typically be much higher than that of the high-speed NVM 1410); and 
Oh et al. do not appear to explicitly teach “to lower logical pages of a plurality of logical pages…reading programmed memory cells in the at-least-one reduced read-frequency zone, the lower logical pages in the at-least-one reduced read-frequency zone requiring fewer read operations than upper logical pages of the plurality of logical pages in the at- least-one reduced read-frequency zone to read the primary data.” However, Zhou et al. disclose:
to lower logical pages of a plurality of logical pages ([0090] Specifically, the storage device may divide a storage area into pages with at least two performance levels based on performance and reliability. The least significant bit LSB page has lowest performance, the central significant bit CSB page has higher performance than the LSB page, and performance of the most significant bit MSB page is higher than the performance of the CSB page. In this way, the storage device may select a corresponding page type based on a correspondence between the type of to-be-written data and the page type. Therefore, the storage device can better serve at least two applications having different requirements. In this way, system performance is improved)…
reading programmed memory cells in the at-least-one reduced read-frequency zone, ([0077] the storage device may further receive a read command. The read command is used as a request to read data, and the read command carries a type of data that is to be read as required. Further, a scheduling type of data that is to be read as required is determined based on the type of data)
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Oh et al. and Zhou et al. do not appear to explicitly teach “the lower logical pages in the at-least-one reduced read-frequency zone requiring fewer read operations than upper logical pages of the plurality of logical pages in the at- least-one reduced read-frequency zone to read the primary data.” However, AAPA discloses:
([0001] Newer solid-state storage devices such as those including triple-level cell ("TLC") or quad-level cell ("QLC") NAND-flash packages store more data per memory cell than older solid- state storage devices such as those including single-level cell ("SLC") or multi-level cell ("MLC") NAND-flash packages. While this has advantageously driven costs down for manufacturers and consumers alike, such newer solid-state storage devices require an increased number of read operations per memory cell, which disadvantageously increases read time per memory cell).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 17, Oh et al. further disclose: 
The method of claim 16, further comprising: 
routing the secondary data to…in the at-least-one reduced read- frequency zone in accordance with the logical-to-physical address translator (FIG. 6 step 120 Write the received data in high-speed NVM; [0034] It is again noted, however, that the high-speed NVM 1410 and the low-speed NVM 1420 need not be composed of different types of memory. That is, a single type of memory may be operationally segregated into a high-speed layer and a low-speed layer. For example, the grain mapping in the two layers may differ, or the number of bits utilized per cell in the two layers may differ. Further, the high-speed memory layer and the low-speed memory layer may be segregated at the chip level (e.g., contained in different memory chips), or within the same memory chip (e.g., contained in different memory blocks or groups of memory cells of the same memory chip; [0032] the address space shown relative to the Flash Translation Layer (FTL) is both the high-speed NVM 1410 and the low-speed NVM 1420. The FTL translates an address provided by the OS into a physical address of the non-volatile storage media 1400 (i.e., a physical address within the high-speed NVM 1410 or the low-speed NVM 1420))); and 
programming the memory cells in the at-least-one reduced read-frequency zone with the secondary data in accordance with the primary data-programming scheme ([0030]).
Oh et al. do not appear to explicitly teach “to the upper logical pages.” However, Zhou et al. disclose:
to the upper logical pages ([0090] Specifically, the storage device may divide a storage area into pages with at least two performance levels based on performance and reliability. The least significant bit LSB page has lowest performance, the central significant bit CSB page has higher performance than the LSB page, and performance of the most significant bit MSB page is higher than the performance of the CSB page. In this way, the storage device may select a corresponding page type based on a correspondence between the type of to-be-written data and the page type. Therefore, the storage device can better serve at least two applications having different requirements. In this way, system performance is improved)
Regarding claim 18, Zhou et al. further disclose: 
The method of claim 17, wherein programming the memory cells in accordance with the primary data-programming scheme includes stepwise programming the memory cells in the at- least-one reduced read-frequency zone such that the primary data is represented by a least significant bit ("LSB"), a lower-middle significant bit ("LMSB"), or both the LSB and the LMSB of four-bit tuples and the secondary data is represented by an upper-middle significant bit ("UMSB"), a most significant bit ("MSB"), or both the UMSB and the MSB of the four-bit tuples, the lower logical pages in the at-least-one reduced read-frequency zone including an LSB ([0004] different pages have different data storage performance. For example, pages may be classified into three types: a least significant bit LSB page, a central significant bit CSB page, a most significant bit MSB page. In addition, performance of the LSB page, the CSB page, and the MSB page sequentially decreases; ([0048] based on different bit data stored in the cell, storage areas in the NAND Flash may be classified into…a quad level cell (QLC)); [0049] The QLC may store 4-bit data; [0050] the pages sharing the set of storage space may be divided into three types. The page 48 is corresponding to a least significant bit LSB page, the page 49 is corresponding to a central significant bit CSB page, and the page 112 is corresponding to a most significant bit MSB page. The LSB page has a read latency of 40 .mu.s and has a strongest data retention capability, the CSB page has a read latency of 70 .mu.s and has a second strongest data retention capability, and the MSB page has a read latency of 112 .mu.s and has a weaker data retention capability)).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., Zhou et al., and AAPA as applied to claim 16 above, and further in view of Song et al.
Regarding claim 19, Oh et al., Zhou et al., and AAPA do not appear to explicitly teach while Song et al. disclose: 
The method of claim 18, wherein reading the programmed memory cells in the at-least- one reduced read-frequency zone includes applying one reference voltage per memory cell to determine a value of the LSB from a corresponding LSB logical page, one or two reference voltages per memory cell to determine a value of the LMSB from a corresponding LMSB logical ([0080]-[0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA, and Song et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., and AAPA with Song et al., which teaches that lower significant bits may be read with one read operation, because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device.
	Regarding claim 20, Oh et al. further disclose: 
The method of claim 16, further comprising: 
routing the secondary data, the uncharacterizable data, or a combination thereof in accordance with the logical-to-physical address translator to any combination of lower or upper logical pages of a plurality of logical pages in at least one standard read-frequency zone (FIG. 6 step 130 Write the received data in low-speed NVM; [0034]); 
programming the memory cells in the at-least-one standard read-frequency zone in accordance with a secondary data-programming scheme (FIG. 6 step 130 Write the received data in low-speed NVM; [0030]; [0034]); and 
Oh et al., Zhou et al., and AAPA do not appear to explicitly teach “reading programmed memory cells in the at-least-one standard read-frequency zone, the lower and upper logical pages in the at-least-one standard read-frequency zone requiring about a same number of read operations to read the secondary data, the uncharacterizable data, or the combination thereof.” However, Song et al. further disclose
reading programmed memory cells in the at-least-one standard read-frequency zone, the lower and upper logical pages in the at-least-one standard read-frequency zone requiring about a same number of read operations to read the secondary data, the uncharacterizable data, or the combination thereof ([0080]-[0081] a first read operation to be applied the multilevel memory cell to determine a value of a first bit associated with the first physical page address…at least a second read operation to be applied the multilevel memory cell to determine a value of a second bit associated with the second physical page address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Oh et al., Zhou et al., AAPA, and Song et al. before him/her, to modify the combined teachings of Oh et al., Zhou et al., and AAPA with Song et al., which teaches that lower significant bits may be read with one read operation, because this information would enable the storage device to route data that will be accessed frequently to the lower level pages. The combination would reduce the number of read operations for frequently accessed data, thereby increasing the efficiency of the storage device.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
Applicant’s remarks have been fully considered. However, the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over Oh et al., Zhou et al., AAPA, and Mouler et al., is  and the rejection of claim 16 under 35 U.S.C. 103 as unpatentable over Oh et al., Zhou et al., and AAPA are both determined to be proper and are, therefore maintained.
Regarding the substance of the examiner’s obviousness rejection as argued on pages 9-10 of the remarks, the requirements for obviousness are discussed in MPEP § 2142 and giving words their plain meaning, unless inconsistent with the specification is discussed in MPEP § 2111.01. 
Applicant argues that Oh differentiates incoming data based on write frequency and not on read frequency, and therefore, applicant argues, Oh does not disclose “data-characterizing logic configured to characterize incoming data from a host system as primary data including the frequently accessed data, secondary data including non-frequently accessed data, or uncharacterizable data.” Oh discloses at paragraph [0009] that “frequently used data (e.g., directory and/or log information) can be stored in the faster SLC banks, while less frequently used data (e.g., music files, images, etc.) can be stored in the slower MLC banks.” Oh also discloses at paragraph [0030] that “high-speed NVM 1410 is utilized to store frequently accessed (written) data such as meta data, and the low-speed NVM 1420 is utilized to store less frequently accessed (written) data such as media data.” Finally, Oh discloses at paragraph [0036] that “’hot’ data is a term of art that refers to data which is frequently written or updated (requiring write access), such a directory information and/or logging information. ‘Cold’ data is all other data, i.e., data which is not frequently written or updated, such as image files, sound files, program code and so on. Cold data may be written once or infrequently, but read frequently. Thus, it is the frequency of write access that separates hot data from cold.” Oh clearly discloses frequently 
The rejection of claim 1 as obvious over Oh et al., Zhou et al., AAPA, and Mouler et al. is therefore maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137